                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                            101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                         (410) 962-7780
                                                                                     Fax (410) 962-1812


                                                     June 21, 2019


   LETTER TO PARTIES

          RE:     Kenda D. v. Commissioner, Social Security Administration;
                  Civil No. SAG-19-352

   Dear Plaintiff and Counsel:

          On February 6, 2019, Plaintiff filed a complaint, pro se, complaining of a final decision by
   the Commissioner of the Social Security Administration (“SSA”). ECF 1. The Commissioner filed
   a Motion to Dismiss for lack of subject matter jurisdiction, citing Plaintiff’s untimely Complaint
   and her failure to exhaust her administrative remedies. ECF 15. Plaintiff filed two letters in
   response. ECF 17, 18. I have carefully reviewed the parties’ filings, and no hearing is necessary.
   Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Commissioner’s Motion to
   Dismiss must be granted.

           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject
   matter jurisdiction challenges a court’s authority to hear the matter brought by a complainant. See
   Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). Generally, when a court considers
   a motion to dismiss for lack of subject matter jurisdiction, it “may regard the pleadings as mere
   evidence on the issue and may consider evidence outside the pleadings without converting the
   proceeding into one for summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d 392, 398
   (4th Cir. 2004); see also Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (“A trial court may
   consider evidence by affidavit, depositions, or live testimony.”). In considering this motion, I have
   considered the declaration filed by Janay Podraza, the Chief of Court Case Preparation and Review
   Branch II of the Office of Appellate Operations at SSA, along with its supporting documentation.
   ECF 15-2.

           A plaintiff carries the burden of establishing subject matter jurisdiction. Lovern v.
   Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomas v. Gaskill, 315 U.S. 442, 446 (1942);
   Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1088)). However, a pro se plaintiff’s
   complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can prove no
   set of facts in support of his claim which would entitle him to relief.” Gordon v. Leeke, 574 F.2d
   1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)) (quotation and
   citation omitted). Pro se filings “however unskillfully pleaded, must be liberally construed.”
   Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v. Gibbs, 550 F.2d 926,
   928 (4th Cir. 1977)). Nevertheless, where a plaintiff has failed to exhaust administrative remedies
   before bringing a claim, the action should be dismissed under Rule 12(b)(1). See Khoury v.
   Meserve, 268 F. Supp. 2d 600, 607-08 (D. Md. 2003), aff’d 85 F. App’x 960 (4th Cir. 2004).
Kenda D. v. Commissioner, Social Security Administration
Civil No. SAG-19-352
June 21, 2019
Page 2


       After her earlier claims for benefits were denied, Plaintiff filed a claim for Supplemental
Security Income on April 9, 2014, and was found to be disabled. ECF 15-2, Exh. 6. On December
27, 2017, the SSA reviewed Plaintiff’s case and determined that she was no longer disabled. ECF
15-2, Exh. 7. Plaintiff requested reconsideration of that decision. ECF 15-2, Exh. 8. By notice
dated April 20, 2018, the SSA revised its determination and informed Plaintiff that her
Supplemental Security Income would continue, because she remained disabled. ECF 15-2, Exh.
9. Subsequent communications in 2018 confirmed that Plaintiff’s benefits would continue. ECF
15-2, Exh. 10-11.

       Plaintiff’s Complaint in this case states that she is appealing from a “final decision by the
Commissioner against plaintiff” in 2016. ECF 1. According to the materials submitted by Ms.
Podraza, there are no communications in Plaintiff’s file dated in 2016. ECF 15-2.

        The Federal Government and its agencies, including SSA, are immune from suit, absent a
statute expressly permitting a court to exercise jurisdiction. Fed. Deposit Ins. Corp. v. Meyer, 510
U.S. 471, 475 (1994). Under the Social Security Act, 42 U.S.C. § 301 et. seq., United States
District Courts have the authority to review decisions of the Commissioner of Social Security
pursuant to 42 U.S.C. § 405(g). The Act precludes judicial review absent a “final decision,” see
Califano v. Sanders, 430 U.S. 99, 108 (1977), and clarifies that the remedy provided by 42 U.S.C.
§ 405(g) is exclusive: “No findings of fact or decision of the Commissioner of Social Security
shall be reviewed by any person, tribunal, or governmental agency except as herein provided.” 42
U.S.C. § 405(h). Social Security Administration regulations define a “final decision” of the
Commissioner as an “initial determination” that has been pursued through all steps of the
administrative review process. See 20 C.F.R. § 416.1400(a). Indeed, the Supreme Court has long
required parties to exhaust administrative remedies before seeking relief from the courts. See
McCarthy v. Madigan, 503 U.S. 140, 144–45 (1992). The Social Security administrative review
process entails four steps: (1) an initial determination; (2) reconsideration; (3) an Administrative
Law Judge hearing and decision; and (4) Appeals Council review or denial thereof. 20 C.F.R. §
416.1400(a)(1)-(4). Once a claimant has completed that process, a “final decision” has been
issued, and the claimant may seek judicial review. 20 C.F.R. § 416.1400(a)(5). Appeal of a final
decision ordinarily must be “commenced within sixty days after the mailing” to the claimant of
notice of the decision. 42 U.S.C. § 405(g).

        Although the file does not evidence any decisions mailed to Plaintiff in 2016, even if such
a decision had been mailed, Plaintiff did not seek reconsideration or proceed through any other
stages of the administrative appeal process. Of the decisions contained in Plaintiff’s file, the most
recent was the letter of June 2, 2018, which was favorable to Plaintiff because it affirmed her
continued receipt of Supplemental Security Income benefits. ECF 15-2, Exh. 11. Again, the
record does not reflect that Plaintiff asked for reconsideration of that decision, or pursued any other
type of administrative appeal. Finally, there are no decisions, of any sort, mailed within sixty days
of the filing of Plaintiff’s Complaint. Accordingly, this Court cannot exercise jurisdiction over
Plaintiff’s appeal.
Kenda D. v. Commissioner, Social Security Administration
Civil No. SAG-19-352
June 21, 2019
Page 3

    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF 15, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                              Sincerely yours,

                                                           /s/

                                              Stephanie A. Gallagher
                                              United States Magistrate Judge
